Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 10/17/2022.
Claims 1-3, 8, 9, 11, 12, 15-17, 20, 22-27, 37, 43, and 45 are currently pending.
The Drawings filed 06/03/2021 are approved by the examiner.
The IDS statement filed 09/20/2021 has been considered.  An initialed copy accompanies this action.
Election/Restrictions
Applicant's timely election with traverse of Group I in the reply filed on 10/17/2022 is acknowledged.  
The traversal is on the ground(s) that Groups I and II are linked as to form a single general inventive concept as they share special technical features and the claims of both Groups encompass a compound of Formula 2 and thus a search would not represent a significantly increased examination burden.  This is not found persuasive because the present application was not filed under 35 USC 371 and is therefore subject to US restriction practice.  The sharing of a special technical feature to form a single general inventive concept, i.e., unity, is not germane to US restriction practice.  Nevertheless, there is indeed a serious examination/search burden if restriction of the two groups were not required.  Formula 1 as recited in the independent claim of Group I is distinct from Formula 2 as recited in the independent claim of Group II by encompassing different structure and thus require different fields of search and the prior art applicable to one would not likely be applicable to the other.  Notably, Formula II has a -CH2- repeating unit separating the amino group from the core ring whereas Formula I requires the amino group be directly bound to the core ring.  As also indicated in the Requirement mailed 08/16/2022, the process as claimed can be practiced with another materially different product (the recited formulae are not the same, meaning the method comprising Formula I encompasses providing different products than the compound of Formula II within its scope) and the product as claimed can be used in a materially different process of using that product (lubricating, fueling, cleaning, etc.).  See also pages 2-3 of the Requirement for Restriction/Election mailed 08/16/2022.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1 and 37 are objected to because of the following informalities: 
In claim 1, “Formula 1with” should read as “Formula 1 with”. 
In claim 37, “the compound of Formula 1” should read as “the anticorrosion compound of Formula 1” to match the antecedent basis set forth in the parent claim(s) and improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 9, 11, 12, 15-17, 20, 22-27, 37, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the limitations “wherein R1, R2, R3, R4, and R5 are independently selected from hydrogen, hydroxyl, alkyl, alkoxyl, aryl, alkaryl, aralkyl, and -NR8R9; … R8 and R9 are independently hydrogen, unsubstituted alkyl, unsubstituted alkenyl, unsubstituted aryl, unsubstituted alkaryl, unsubstituted aralkyl, substituted alkyl, substituted alkenyl, or substituted alkaryl, wherein at least one substituent is a hydroxyl or an ether; or any two adjacent groups of R1, R2, R3, R4, and R5 form one or more ring structures” are unclear so as to render the claim indefinite.  The problem here is the claim recites a Markush group for the R1-R5 as various functional groups (hydrogen, … -NR8R9), concludes the selection (“;”) then begins reciting limitations for the required R6/R7 groups and optional R8/R9 groups, but then recites another limitation to the R1-R5 groups that is mutually exclusive from the prior-recited functional groups (i.e., the hydrogen to -NR8R9 species).  The context of this second R1-R5 limitation at the end of the claim after the R8/R9 limitation and the fact that it recites the conjunction “or” at the beginning of this final limitation renders the claim very unclear which limitations are required in the claim.  It is unclear whether this second R1-R5 limitation is another alternative to merely the first R1-R5 limitation, is alternative to the R8/R9 limitation (they are grouped in the same paragraph), and/or is alternative to all four limitations from the conjunction “or” (the claim recites wherein “R1 … and R5 are … ; R6 and R7 are … ; R8 and R9 are … ; or any two adjacent groups of R1 … and R5 form … .”).  
	Also in claim 1, it is unclear from an antecedent basis perspective what the “at least one substituent is a hydroxyl or an ether” requires in the R6/R7 and R8/R9 alternative limitations.  Does this require that R6 to R9 each independently comprise a hydroxyl or an ether?  Both limitations recite hydrogen; it is unclear how the hydrogen could have a hydroxyl or ether substituent and still remain hydrogen or unsubstituted.  
The R8/R9 limitation also recites various “unsubstituted” groups.  It is unclear how the unsubstituted groups could have a hydroxyl or ether substituent and still remain hydrogen or unsubstituted.  
Claims 2, 3, 8, 9, 11, 12, 15-17, 20, 22-27, 37, and 43 are also indefinite for their dependency on claim 1. 
In claim 11, it is unclear under an indefiniteness rationale whether the limitations further limit or include all the limitations of the parent claim.  The claim recites X is -NR8R9 wherein R8 is hydrogen and R9 is phenyl.  However, the independent claim’s limitations to R8 and R9 seem to imply that when R8/R9 are present “at least one substituent is a hydroxyl or an ether”, which is lacking from the instant claim’s limitations.  
In claim 12, the limitations “wherein X is Z and Z corresponds to Z1 …” in combination with parent claim’s 8 inherent requirement of a “Z” in Formula 2 renders the claim indefinite.  It is unclear whether the “Z corresponds to Z1” and the limitations thereto that follow limit the inherent Z of Formula 2, the X (of the instant “X is Z”) at the para-position to the inherent Z of Formula 2, or both Zs.  Claims and 15 and 16 are also indefinite for their dependency on claim 12.
Similarly in claim 17, the limitation “wherein Z is Z1 …” is indefinite because it is unclear whether the limitation “wherein Z is Z1” and the limitations thereto that follow limit the inherent Z of Formula 2, the X at the para-position to the inherent Z of Formula 2 which may be Z alternate to hydroxyl and -NR8R9, or both Zs.  Claim 20 is also indefinite for its dependency on claim 17.
Similarly in claim 22, the limitation “wherein Z is Z2” is indefinite because it is unclear whether the limitation limits the inherent Z of Formula 2, the X at the para-position to the inherent Z of Formula 2 which may be Z alternate to hydroxyl and -NR8R9, or both Zs.  Claims 23-26 are also indefinite for their dependency on claim 22.  
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 11, 12, 15-17, 20, and 22-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 recites a method comprising “an anticorrosion compound of Formula 1” and its corresponding structure.  Formula 1 requires a substituted amino group, -NR6R7, be directly bound to a carbon atom of a phenyl group/ring:

    PNG
    media_image1.png
    207
    186
    media_image1.png
    Greyscale

Claim 8 recites “the anticorrosion compound of Formula 1 corresponds to the structure of Formula 2” where the structure of Formula 2 contains a “Z” group corresponding to structure Z1 or Z2:

    PNG
    media_image2.png
    196
    534
    media_image2.png
    Greyscale

The Z1 and Z2 groups have –(CH2)n- groups between the substituted amino group and the carbon atom of the phenyl group/ring, and thus the instant claim fails to further limit and/or include all the subject matter of independent claim 1 and parent claims 1 to 3.  There is also a similar issue with claim 8’s “X is hydroxyl, …, or Z” limitation as the R1-R5 of independent claim 1 do not recite limitations that correspond to permitting an alkylene- substituted amino group in their scope.  Formula 2 does not correspond to or further limit/include the subject matter of the independent claim’s Formula 1.  
	Claims 9, 11, 12, 15-17, 20, and 22-27 are also rejected under 112(d) for their dependency on claim 8 and/or for reciting/limiting the further limitations to structure(s) outside the scope of the independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notwithstanding the above 112 rejections, the claims will be examined to the extent understood from the language in which they are presented. 
There is a great deal of confusion and uncertainty as to the proper interpretation of claims 8, 9, 11, 12, 15-17, 20, and 22-27 due to the 112(b) and/or 112(d) issues described above, and a person of ordinary skill in the art would not be apprised as to the scope of the invention.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06.  
For purposes of compact prosecution, Applicant is cautioned amendments that overcome the 112(b) indefiniteness and/or 112(d) failure to further limit/include all limitations of the parent claim(s) rejections might necessitate the cited prior art references applicable under various ground(s) of 35 U.S.C. 103 rejection in view of the claims’ clarified/corrected scope. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Aryl aminoalcohols as corrosion inhibitors for carbon steel in chloride-contaminated simulated concrete pour solution,” Int. J. Electrochem. Sci., 11, 2016, 1135-1151).
As to claims 1-3, Liu et al. teach a method for reduces, inhibits, or prevents corrosion of a surface comprising contacting an anticorrosion compound of Formula 1 with the surface (inhibitor compounds a to c were added to a solution in various mM concentrations, e.g., 1 to 10 mM, and tested for their corrosion protection to a carbon steel, abstract and pages 1139-1141).  See the compounds b and c (Fig. 1) which meet the claimed anticorrosion compound of Formula 1 where R1-R5 are hydrogen, R6 is a substituted alkyl wherein the substituent is hydroxyl (both compounds b and c), and R7 is a substituted alkyl wherein the substituent is hydroxyl (compound b) or R7 is a hydrogen (compound c).  Both exemplary compounds anticipate the claimed anticorrosion compound, and any remaining claim limitations are optional.
As to claim 37, Liu et al. teach exemplary treatment concentrations of the formulae are 1 to 10 mM (Table 1), which anticipates the claimed compound being present in an amount within about 2500 ppm.  Compound b has a molecular weight of about 181 g/mol, meaning a solution of 1 to 10 mM compound b has approximately 181 to 1810 ppm compound b.  Compound c has a molecular weight of about 137 g/mol, meaning a solution of 1 to 10 mM compound c has approximately 137 to 1370 ppm compound c.

Claims 1-3 and 43 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Rana et al. (US 10,308,886).
As to claims 1-3, Rana et al. teach a method for removing, lowering the amount or, or controlling hydrogen sulfide and mercaptans by treating a stream with one or more scavenger compounds (abstract and col. 1 lines 37-45).  The sulfur-containing compounds can cause corrosion and other issues to transmission pipes, valves, regulators, etc. in which the stream flows, necessitating the disclosed treatment (col. 1 lines 21-34; see also col. 13 line 35-61).  Furthermore, the Examples demonstrate corrosion evaluation by mass loss of a steel coupon (col. 16).  Thus, it can be fairly said the disclosed method is one that reduces, inhibits, or prevents corrosion of a surface via contact of the scavenger compound with said surface, via addition of the scavenger compound to a fluid in contact with said surface, especially a metal surface.  
As to the structure of Rana et al.’s scavenger compound, many Examples and general structures are given.  One exemplary scavenger compound structure is 

    PNG
    media_image3.png
    109
    211
    media_image3.png
    Greyscale

where x is 1-5, 6-15, or 16-25 (col. 3 lines 24-47) which appears to directly meet the claimed anticorrosion compound of Formula 1 where R1, R2, R4, and R5 are hydrogen, R3 is -NR8R9, R6 and R7 are independently a substituted alkyl wherein at least one substituent of the substituted alkyl(s) is a hydroxyl or an ether, and R8 and R9 are independently substituted alkyl wherein at least one substituent of the substituted alkyl(s) is a hydroxyl or an ether.  Another exemplary scavenger structure is 

    PNG
    media_image4.png
    82
    207
    media_image4.png
    Greyscale

where k is 1-10 (col. 8 lines 38-50 and Examples) which appears to directly meet the claimed anticorrosion compound of Formula 1 under the same rationale as described above except that R3 is hydrogen.  Both exemplary compounds anticipate the claimed anticorrosion compound, and any remaining claim limitations are optional.
	As to claim 43, Rana et al. teach the surface (stream to be treated that is inherently in contact with the surface, as described above) is part of equipment used in an industrial system (col. 13 lines 8-61).  A gas scrubber is exemplified therein (lines 53-54).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 10,308,886).
The disclosure of Rana et al. is relied upon as set forth above.
Rana et al. teach the scavenger compound (which meets the anticorrosion compound of Formula 1 as described above) is provided various concentrations, e.g., 1 to 1,000,000 ppm, 10 to 75,000 ppm, 100 to 45,000 ppm, 500 to 40,000 ppm, or 1,000 to 35,000 ppm (col. 14 lines 13-22) which overlap the claimed range of 0.5 to about 2,500 ppm.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Merz et al. (US 3,000,852) teach N-alkyl-N’-(p-alkyl phenyl)-phenylenediamines as protectants for easily oxidizable substances, such as protecting vulcanized rubber from deterioration (col. 1 lines 10-15 and 49-55).  The claimed compound of Formula 1 in the method of the present invention requires hydroxyl and/or ether substituents.  Merz et al. teach the compounds are “devoid of negative substituents, such as hydroxyl, cyano, carbethoxy or aryl, since their presence tends to reduce the efficiency of the chemicals as retarders of oxidation” (col. 2 lines 7-10) and thus fail to teach or suggest the claimed substituents.  In fact, the cited teaching is a teaching away from the claimed compound of Formula 1.
Spellane et al. (US 5,853,462) teach corrosion protection of metals comprising an effective amount of an aromatic amine compound comprising a p-phenylenediamine moiety (abstract).  Various formulae are exemplified in col. 3.  However, the formulae merely comprise R’ “hydrocarbyl” groups (i.e., substituents composed of merely carbon and hydrogen) directly bound to the amino groups or bridged to the amino group by a carbonyl group or a sulfonyl group (col. 3 lines 15-50) and fails to teach or suggest the claimed hydroxyl and/or ether substituents. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 14, 2022